 
 
EXHIBIT 10.2


CHANGE IN CONTROL AGREEMENT BETWEEN
FIRST CAPITAL, INC., FIRST HARRISON BANK AND M. CHRIS FREDERICK








 
 


 
 
 

--------------------------------------------------------------------------------

 


CHANGE IN CONTROL AGREEMENT




This AGREEMENT is made effective as of January 20, 2015, by and between FIRST
HARRISON BANK (the “BANK”), FIRST CAPITAL, INC. (“COMPANY”), an Indiana
corporation; and CHRIS FREDERICK (“EXECUTIVE”).


WHEREAS, the BANK recognizes the value of EXECUTIVE’s contribution to the BANK
and the BANK and wishes to protect his position therewith for the period
provided in this Agreement in the event of a Change in Control (as defined
herein); and


NOW, THEREFORE, in consideration of the foregoing and upon the other terms and
conditions hereinafter provided, the parties hereto agree as follows:


1.           Term Of Agreement


The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter.  Commencing on the first anniversary date of this
Agreement and continuing at each anniversary date thereafter, the Board of
Directors of the BANK (“Board”) may extend the Agreement for an additional
year.  The Board will conduct a performance evaluation of EXECUTIVE for purposes
of determining whether to extend the Agreement, and the results thereof shall be
included in the minutes of the Board’s meeting.


2.           Payments To EXECUTIVE Upon Change In Control.


(a)           Upon the occurrence of a Change in Control (as herein defined)
followed within twelve (12) months of the effective date of the Change in
Control by the voluntary or involuntary termination of EXECUTIVE’s employment,
other than for Cause, as defined in Section 2(c) hereof, the provisions of
Section 3 shall apply.  For purposes of this Agreement, “voluntary termination”
shall be limited to the circumstances in which EXECUTIVE elects to voluntarily
terminate his employment within twelve (12) months of the effective date of a
Change in Control following any material demotion, loss of title, office or
significant authority, material reduction in his annual compensation or benefits
(other than a reduction affecting BANK personnel generally), or the relocation
of his principal place of employment by more than 25 miles from its location
immediately prior to the Change in Control.


(b)           A “Change in Control” of the COMPANY or the BANK shall be deemed
to occur if and when (a) there occurs a change in control of the BANK or the
COMPANY within the meaning of the Change in Bank Control Act and 12 C.F.R. Part
174 or 12 C.F.R. Part 238, (b) any person (as such term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act Act of 1934, as amended) is or
becomes the beneficial owner, directly or indirectly, of securities of the
COMPANY or the BANK representing twenty-five percent (25%) or more of the
combined voting power of the COMPANY’s or the BANK’s then outstanding
securities, (c) the membership of the board of directors of the COMPANY or the
BANK changes as the result of a contested election, such that individuals who
were directors at the beginning of any twenty-four (24) month period (whether
commencing before or after the date of adoption of this Agreement) do not
constitute a majority of the Board at the end of such period, or (d)
shareholders of the COMPANY or the BANK approve a merger, consolidation, sale or
disposition of all or substantially all of the COMPANY’s or the BANK’s assets,
or a plan of partial or complete liquidation.


(c)           EXECUTIVE shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon Termination for Cause.  The term “Termination
for Cause” shall mean termination because of EXECUTIVE’s intentional failure to
perform stated duties, personal dishonesty, incompetence, willful misconduct,
any breach of fiduciary duty involving personal profit, willful violation of any
law, rule, regulation (other than traffic violations or similar offenses) or
final cease and desist order, or any material breach of any material provision
of this Agreement.  In determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the financial institutions
industry.  Notwithstanding the foregoing, EXECUTIVE shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
him a copy of a resolution duly adopted by the affirmative vote of not less than
a majority the members of the Board at a meeting of the Board called and held
for that purpose, finding that in the good faith opinion of the Board, EXECUTIVE
was guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail.  EXECUTIVE shall not have the right to receive
compensation or other benefits for any period after Termination for Cause.


 
 

--------------------------------------------------------------------------------

 
3.           Termination


(a)           Upon the occurrence of a Change in Control, followed within twelve
(12) months of the effective date of a Change in Control by the voluntary or
involuntary termination of EXECUTIVE’s employment other than Termination for
Cause, the BANK shall be obligated to pay EXECUTIVE, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay, a sum equal to three (3) times Executive’s annual
compensation.  For purposes of this Agreement, “annual compensation” shall mean
and include all wages, salary, bonus, and other compensation, if any, paid
(including accrued amounts) by the Company or the Bank as consideration for
EXECUTIVE’s service during the twelve (12) month period ending on the last day
of the month preceding the effective date of a Change in Control.  Such amount
shall be paid to EXECUTIVE in a lump sum no later than thirty (30) days after
the date of his termination.


(b)           Upon the occurrence of a Change in Control, followed within twelve
(12) months of the effective date of a Change in Control by the voluntary or
involuntary termination of EXECUTIVE’s employment other than Termination for
Cause, the BANK shall cause to be continued life, medical, dental and disability
coverage substantially identical to the coverage maintained by the BANK for
EXECUTIVE prior to his severance.  Such coverage and payments shall cease upon
expiration of twelve (12) months from the date of EXECUTIVE’s termination.


(c)           Notwithstanding any contrary provisions of this Section 3, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive (the “Termination Benefits”) constitute an “excess parachute payment”
under Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
or any successor thereto, and to avoid such a result, the Termination Benefits
will be reduced, if necessary, to an amount that is one dollar ($1.00) less than
an amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with said Section 280G of the Code.  The allocation of the reduction
among the Termination Benefits shall be determined by Executive.


(d)           Any payments made to EXECUTIVE pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C.
§1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.


4.           Effect On Prior Agreements And Existing Benefit Plans


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the BANK and EXECUTIVE, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to EXECUTIVE of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that EXECUTIVE is subject to receiving
fewer benefits than those available to him without reference to this Agreement.


5.           No Attachment


(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
EXECUTIVE, the COMPANY, the BANK and their respective successors and assigns.


6.           Modification And Waiver


(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.


 
 

--------------------------------------------------------------------------------

 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there by an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


7.           Required Provisions


(a)           The BOARD may terminate EXECUTIVE’s employment at any time, but
any termination by the BOARD, other than Termination for Cause, shall not
prejudice EXECUTIVE’s right to compensation or other benefits under this
Agreement.  EXECUTIVE shall not have the right to receive compensation or other
benefits for any period after Termination for Cause as defined in Section 2(c)
herein.


(b)           If EXECUTIVE is suspended and/or temporarily prohibited from
participating in the conduct of the BANK’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(3) and (g)(1)), the BANK’s obligations under the Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the BANK may, in its
discretion, (i) pay EXECUTIVE all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations that were suspended.


(c)           If EXECUTIVE is removed and/or permanently prohibited from
participating in the conduct of the BANK’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the FDIA (12 U.S.C. 1818(e)(4) or (g)(1)), all
obligations of the BANK under the Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.


(d)           If the BANK is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but this paragraph shall not affect any vested rights of the parties.


(e)           All obligations under this Agreement may be terminated: (except to
the extent determined that continuation of the Agreement is necessary for the
continued operation of the BANK):  (i) by the appropriate federal banking
regulatory authority at the time the Federal Deposit Insurance Corporation
enters into an agreement to provide assistance to or on behalf of the BANK under
the authority contained in Section 13(c) of the FDIA and (ii) by the appropriate
federal banking regulatory authority at the time that an appropriate federal
banking authority approves a supervisory merger to resolve problems related to
operation of the BANK or when the BANK is determined by the appropriate federal
banking regulatory authority having regulatory jurisdiction over the BANK to be
in an unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.


8.           Severability


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


9.           Headings For Reference Only


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


10.           Governing Law


The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Indiana unless preempted by
Federal law as now or hereafter in effect.


 
 

--------------------------------------------------------------------------------

 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within fifty (50)
miles from the location of the BANK, in accordance with the rules of the
American Arbitration Association then in effect.


11.           Source of Payments


All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the BANK.  The COMPANY, however, guarantees all
payments and the provision of all amounts and benefits due hereunder to
EXECUTIVE and, if such payments are not timely paid or provided by the BANK,
such amounts and benefits shall be paid or provided by the COMPANY.


12.           Payment Of Legal Fees


All reasonable legal fees paid or incurred by EXECUTIVE pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the BANK if EXECUTIVE is successful on the merits pursuant to a
legal judgment, arbitration or settlement.


13.           Successor To The BANK or the COMPANY


The BANK and the COMPANY shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the BANK or the COMPANY, expressly
and unconditionally to assume and agree to perform the BANK’s or the COMPANY’s
obligations under this Agreement, in the same manner and to the same extent that
the BANK or the COMPANY would be required to perform if no such succession or
assignment had taken place.


14.           Effect of Code Section 409A


This Agreement is intended to comply with the applicable requirements of Section
409A of the Internal Revenue Code of 1986, as amended (“Code”) and its
corresponding regulations and related guidance and shall be administered in
accordance with Code Section 409A to the extent Code Section 409A applies to the
Agreement.  Notwithstanding any provision of this Agreement to the contrary, to
the extent applicable, payments under this Agreement may only be made in a
manner and upon an event permitted by Code Section 409A.  To the extent that any
provision of this Agreement would cause a conflict with the requirements of Code
Section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law.
 
 
Notwithstanding anything in this Agreement to the contrary, if the BANK or its
successors in good faith determines, as of the effective date of EXECUTIVE’s
termination of employment, that an amount (or any portion of an amount) payable
to EXECUTIVE hereunder, is required to be suspended or delayed for six months in
order to satisfy the requirements of Code Section 409A, then the Bank will so
advise EXECUTIVE, and any such payment (or the minimum amount thereof) shall be
suspended and accrued for six months, whereupon such amount or portion thereof
shall be paid to EXECUTIVE in a lump sum (together with interest thereon at the
then-prevailing prime rate) on the first day of the seventh month following the
effective date of EXECUTIVE’s termination of employment.

 


[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 

 
 
 

--------------------------------------------------------------------------------

 


15.           Signatures


IN WITNESS WHEREOF, the BANK and the COMPANY have caused this Agreement to be
executed and their seal to be affixed hereunto by a duly authorized officer, and
EXECUTIVE has signed this Agreement, all on the 20th day of January, 2015.
 
 
ATTEST:
   
FIRST HARRISON BANK
                               
/s/ Jill Keinsley
 
By:
/s/ Michael L. Shireman
 
[SEAL]
   
For the Entire Board of Directors
                               
ATTEST:
   
FIRST CAPITAL, INC.
                               
/s/ Jill Keinsley
 
By:
/s/ Gerald L. Uhl
 
[SEAL]
   
For the Entire Board of Directors
                               
WITNESS:
   
EXECUTIVE
                               
/s/ Jill Keinsley
   
/s/ Chris Frederick
 
